Citation Nr: 1044020	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-08 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for 
VA benefits purposes


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, 
with subsequent service in the Army Reserve.  He died in August 
2003.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from RO decisions of December 2003 and March 2009.  

We observe that the appellant requested the opportunity to 
present hearing testimony before an RO hearing officer.  Several 
such hearings were scheduled, with notice of the time and date 
mailed to the appellant's most recent address of record.  
However, she failed to appear for the hearing.  Her appeal will 
thus be adjudicated without further delay based upon all the 
evidence presently of record.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in November 2002; 
the Veteran died in August 2003, less than one year later.

2.  The state of Indiana does not recognize common law marriage.

3.  The evidence of record demonstrates that the appellant and 
the Veteran cohabitated for a number of years but did not hold 
themselves out to be husband and wife.





CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving 
spouse of the Veteran have not been met.  38 U.S.C.A. §§ 101, 
103, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.53, 3.54, 
3.205 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant in this case seeks recognition as the Veteran's 
spouse in order to obtain Dependency and Indemnity Compensation 
(DIC) benefits.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  First, proper notice must be provided to a claimant 
before the initial VA decision on a claim for benefits and must:  
(1) inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  Review of the 
claims file shows that the appellant was informed of these 
elements with regard to her claim in letters of December 2003 and 
September 2005.  In a January 2008 letter, she was provided with 
the criteria for establishing a common law marriage and examples 
of the type of information she could submit to establish such a 
marriage, to include a list of states which recognize common law 
marriages, so that she could establish prior residence with the 
Veteran in those jurisdictions.  These notices were all provided 
prior to the most recent adjudications of her claim in March 2009 
and the Supplemental Statement of the Case in April 2009.

The Veteran's VA medical records and financial statements have 
been obtained and reviewed in support of the appellant's claim.  
As noted above, the appellant declined the opportunity to present 
sworn testimony in support of her claim during a hearing on 
appeal.  The appellant and her representative have presented 
written statements in support of her claim.  

The appellant's representative argues that the VA should 
determine whether other States or jurisdictions in which the 
appellant and the Veteran may have lived together recognize 
common law marriage so as to support a finding that they were 
married for more than one year under the law.  With respect to 
the representative's argument that the VA has a duty to develop 
evidence as to whether the Veteran and the appellant resided 
together in a jurisdiction which recognizes common law marriage, 
the Board notes that the VA attempted to do so, requesting such 
information from the appellant in a January 2008 letter.  She did 
not respond to the letter, however.  "The duty to assist is not 
always a one-way street.  If a [claimant] wishes help, [s]he 
cannot passively wait for it in those circumstances where [s]he 
may or should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Thus, if the appellant wished to fully develop her 
claim, she had a corresponding duty to assist by providing the 
requested information.  The Board therefore holds that, even 
though the appellant's claim has not been fully developed, the VA 
has fulfilled its duty to assist her to the extent possible.  We 
will thus proceed to evaluate the claim based on the evidence 
currently of record.

All relevant records and contentions have been carefully 
reviewed.  The Board therefore concludes that the VA's duties to 
notify and assist have been met with regard to the matter decided 
herein.





Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

A "spouse" is a person of the opposite sex whose "marriage" to 
the Veteran meets the requirements of 38 C.F.R. § 3.1(j). 38 
C.F.R. § 3.50(a).  "Marriage" means a marriage valid under the 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided when 
the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j).

To be recognized as the Veteran's surviving spouse for the 
purpose of establishing entitlement to VA benefits, the appellant 
must be a person of the opposite sex who was the spouse of a 
Veteran at the time of the Veteran's death, and who lived with 
the Veteran continuously from the date of marriage to the date of 
the Veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the Veteran without 
the fault of the spouse) and has not remarried.  38 U.S.C.A. § 
101(3); 38 C.F.R. §§ 3.50, 3.53.  

VA Dependency and Indemnity Compensation (DIC) benefits are 
payable to a surviving spouse who was married to the Veteran:  
(1) within 15 years of the end of the period of service in which 
the injury or disease causing the Veteran's death was incurred or 
aggravated; or (2) one year or more; or (3) for any period of 
time if a child was born of the marriage, or was born to them 
before the marriage.  38 U.S.C.A. § 1304 38 C.F.R. § 3.54(c).

In cases involving alleged common-law marriages, there must be 
proof of a common law marriage for the purpose of receiving VA 
benefits.  Supporting evidence of common law marriage should 
include affidavits or certified statements of one or both of the 
parties of the marriage, if living, setting forth all of the 
facts and circumstances concerning the alleged marriage, such as 
the agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of the 
relationship.  This evidence should be supplemented by affidavits 
or certified statements from two or more persons who know as the 
result of personal observation the reputed relationship which 
existed between the parties to the alleged marriage, including 
the periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether they 
were generally accepted as such in the communities in which they 
lived.  38 C.F.R. § 3.205(a).

The essential facts in this case are not in dispute.  According 
to their marriage certificate, the appellant and the Veteran were 
married in November 2002.  The Veteran's death certificate shows 
that he died in August 2003.  The appellant's claim for DIC 
benefits was denied on the basis that she had not been married to 
the Veteran for one year or more at the time of his death.  The 
straightforward application of the law to the facts of the case 
dictates this result.  

The appellant and her representative essentially present 
arguments couched in equity.  She argues that she and the Veteran 
lived together for more than twelve years prior to their 2002 
marriage, that she and the Veteran raised her son (from another 
marriage) together, that the Veteran provided her sole financial 
and material support during their time together, and that she is 
responsible for payment of the expenses resulting from his final 
illness, to include the nursing home fees.  Her representative 
asserts that the result reached here is essentially unjust, in 
that the Veteran died less than three months shy of the year 
which would have entitled the appellant to DIC benefits and that 
the appellant cared for the Veteran during his final illness.  
The representative also contends that the appellant and the 
Veteran held themselves out to the general community as man and 
wife, despite not having had a formal church wedding; and that 
the appellant was unaware that the State of Indiana does not 
recognize common law marriage.  

The appellant's arguments and the law have been considered in the 
most favorable light possible, but for the reasons described 
below; the benefits sought are simply precluded by law.  The 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis, despite our sympathies with the 
appellant's situation.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes 
that "no equities, no matter how compelling, can create a right 
to payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429 (1992) citing Office of Personnel Management v. 
Richmond, 496 U.S. 414 (1990).

Turning to the appellant's other arguments, the Board has 
considered the possibility of whether a common-law marriage could 
have been formed prior to the formal marriage ceremony.  On close 
review of the record, however, there is little evidence to 
support this, other than the appellant's own contentions.  At the 
outset, the Board notes that the state of Indiana does not 
recognize common-law marriage.  IND. CODE § 31-11-8-5 (2010).  

Regardless of this fact however, VA may still deem the marriage 
as valid for VA purposes.  The VA General Counsel has held that 
lack of residence in a jurisdiction recognizing a common-law 
marriage is not necessarily a bar to establishment of a common-
law marriage for the surviving spouse.  VAOPGCPREC 58-91 (June 
17, 1991), published at 56 Fed. Reg. 50,151 (1991).  This is 
because under 38 C.F.R. § 3.52, the common-law marriage could be 
"deemed valid" on the theory that the surviving spouse could have 
entered into the purported common-law marriage without knowledge 
of the fact that there was an impediment to the marriage.  Colon 
v. Brown, 9 Vet. App. 104 (1996).  The impediment referred to 
here would be the jurisdiction's nonrecognition of a common- law 
marriage.

Again, however, the evidence must satisfy the threshold criteria 
for a common law marriage superimposed by 38 C.F.R. § 
3.205(a)(6); namely, (1) that there was an agreement between the 
parties (appellant and the Veteran) to be married; (2) that there 
was cohabitation between the parties; and (3) that the parties 
held themselves out as husband and wife and were generally 
accepted as such in the communities in which they lived.  In this 
case, while the evidence indicates that the appellant and the 
Veteran cohabitated for many years prior to their formal 
marriage, the evidence of record does necessarily show an 
agreement to be married or that the parties held themselves out 
to be husband and wife.  For example, in the VA medical records 
reflecting the Veteran's treatment for the cancer which 
eventually proved terminal, he refers to his "girlfriend," 
rather than to his wife.  Although the appellant asserts that she 
and her son received VA benefits as the Veteran's dependents, 
close review of the financial payment documents shows that they 
were not added to the Veteran's VA award until their November 
2002 marriage, when the Veteran submitted a copy of the marriage 
certificate along with the appropriate form for adding 
dependents.  We note as well that the RO requested additional 
information from the appellant in the attempt to establish these 
elements of the claim, however, she did not respond to the 
request.  We also note that there is no evidence in the file 
tending to show that the Veteran and the appellant resided 
anywhere other than the state of Indiana.

As such, the Board finds that the record does not establish an 
intent to be recognized as husband and wife prior to their formal 
marriage.  The Board thus concludes that the appellant may not be 
recognized as the Veteran's surviving spouse for VA purposes.  
Upon consideration of the entire record, the Board finds that the 
preponderance of the evidence is against the appellant's claim.  
38 U.S.C.A. § 5107.  As the preponderance of the evidence is 
against the claim, the appeal must be denied.


ORDER

The appellant may not be recognized as the Veteran's surviving 
spouse for VA benefits purposes, and the appeal is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


